DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice
Applicant is advised that should claim 16 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 1-6, 10-12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,559,397 to Navarro in view of US 4,730,456 to Tadokoro et al. (Tadokoro).
In reference to independent claim 1, Navarro discloses:
An exhaust manifold (10, 12) for use with an internal combustion engine (not shown), the exhaust manifold comprising:
	a body (10, 12; see Figs. 1-2);
	one or more fluid passageways defined by the body (10 and 12);

an actuator (20b) in operable communication with the valve (20a) and configured to adjust the valve between the open and closed configurations (see Figs. 2-3 and col. 3 at lines 3-15).
However, Navarro is silent regarding a heat shield at least partially positioned between the actuator and the one or more fluid passageways.
Tadokoro teaches a similar engine having a valve (6) operated by an actuator (7, 9), the valve is in communication with two exhaust passageways (27, 18) to open and close at least one of the passageways (see Abstract and Figs. 1-5).  Tadokoro further teaches a heat insulator (11) that encloses the actuator (see col. 6 at lines 59-68 and Figs. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Navarro to include the heat insulator as taught by Tadokoro in order to protect the valve actuator from heat generated by the hot exhaust gases as both the valves and actuators of Navarro and Tadokoro are located at the exhaust manifold to control exhaust flows and are thus exposed to high temperatures present in the exhaust gases.
In reference to dependent claim 2, Tadokoro further teaches: the heat insulator (11) at least partially defines a storage volume (see Figs. 1-2; the heat insulator 11 encloses the actuator 9, thus the volume between the insulator 11 and the actuator 9 defines a storage volume), and wherein the actuator is at least partially positioned within the storage volume (see Figs. 1-2; the heat insulator 11 encloses actuator 9).
In reference to dependent claim 3, Tadokoro further teaches: the actuator (9) is coupled to the body (exhaust pipe 4) (see Fig. 2).
In reference to dependent claim 4, Tadokoro further teaches: the body (exhaust pipe 4) includes a mounting bracket (13) (see Figs. 2-3), and wherein the actuator (9) is coupled to the mounting bracket (13) (see Fig. 2 and col. 6 at lines 64-68).
In reference to dependent claim 5, Tadokoro further teaches: the heat insulator (11) is mounted to the mounting bracket (via bolts 16; see Fig. 2 and col. 6 at lines 64-68).
In reference to dependent claim 6 and independent claim 10, Tadokoro further teaches: the heat shield (11) is mounted to the mounting bracket (13) such that it can be removed from the mounting bracket without removing the actuator from the mounting bracket (see Fig. 2 and col. 6 at lines 64-68; which disclose that the heat insulator 11 is mounting to the mounting bracket 13 on the side 13a via bolts 16, so the heat insulator 11 can be removed merely by removing bolts 16).
In reference to dependent claims 11-12, Tadokoro further teaches: the heat insulator (11) at least partially defines a volume, and wherein the actuator (9) is at least partially positioned within the volume and the actuator is completely positioned within the volume (see Figs. 1-2; the heat insulator 11 encloses actuator 9).
In reference to dependent claims 16 and 18, even though Navarro and Tadokoro are silent regarding the bracket is integrally formed as one piece with the body, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make bracket integral with the body, since it has been held that forming in one piece an article that has formerly been formed in two pieces and put together involves only routine skill in the art.  See MPEP 2144.04(V)(B). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro in view of Tadokoro further in view of US 10,947,860 B2 to Kurata.
In reference to dependent claim 9, Tadokoro does not teach the heat insulator being made from a metallic or ceramic material.  
Kurata teaches an exhaust valve and actuator analogous to the valves of Navarro and Tadokoro. Kurata further teaches the actuator having a thermal shield (40) that is made of steel (see col. 3 at lines 58-63).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the actuator of Navarro and Tadokoro to have the heat insulator be made of steel in order to withstand the high exhaust gas temperature as taught by Kurata.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 7, 8, 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In reference to claims 7, 8, 13, 14 and 19, the prior art does not teach at least a portion of the heat shield includes a fluid jacket.
In reference to claim 15, the prior art does not teach a thermo isolating spacer between the actuator and the bracket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799